MICHAEL STEVE COX,                                              No. 60637
                Appellant,
                vs.
                DR. ROBERT BANNISTER;
                CATHERINE CORTEZ MASTO;
                GREG COX; TERRI JACOBS; LINDA
                MAESTES; AL PERALTA; REX
                REED; GREG SMITH; AND CRYSTAL
                WILLIS,
                Respondents.
                MICHAEL STEVE COX,                                              No. 61322
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.

                                        ORDER OF AFFIRMANCE
                            These are four proper person appeals from various district
                court orders. The appeals are not consolidated.
                            In Docket No. 60056, appellant challenges a district court
                order dismissing his civil rights complaint without prejudice on its own
                motion under NRCP 16.1(e)(2) based, among other things, on appellant's
                failure to file a case conference report as required by NRCP 16.1(c).
                Having considered the appeal statement and record below, we conclude
                that the district court properly examined appellant's failure to comply
                with NRCP 16.1(c) by using the pertinent factors set forth in Arnold v.
                Kip, 123 Nev. 410, 415-16, 168 P.3d 1050, 1053-54 (2007), and that the
                district court did not abuse its discretion in concluding that the dismissal
                of appellant's complaint was warranted. Accordingly, we affirm the
                district court order dismissing the complaint without prejudice. NRCP
                16.1(e)(2); Arnold, 123 Nev. at 415-16, 168 P.3d at 1053-54.




SUPREME COURT
        OF
     NEVADA
                                                                2
(0) I947A


                      -       •          - :40 'T'AV4471, ff,A-47
                                                    , 7             IEMESSICE
                                Docket No. 60151 is also an appeal from a district court order
                   dismissing a civil rights complaint without prejudice based mainly on
                   appellant's failure to comply with NRCP 16.1(c)'s case conference report
                   requirement. Having considered the appeal statement and record on
                   appeal, we conclude that the district court properly applied NRCP
                   16.1(e)(2), and we therefore affirm the order of dismissal.   See Arnold, 123
                   Nev. at 415-16, 168 P.3d 1053-54.
                                In Docket No. 60637, appellant challenges the district court's
                   order dismissing his complaint on a variety of grounds. To the extent that
                   the district court dismissed appellant's complaint with prejudice for
                   failure to state a claim upon which relief can be granted, having reviewed
                   the appeal statement and record on appeal, we discern no error in this
                   determination. See Buzz Stew, LLC v. City of N. Las Vegas,      124 Nev. 224,
                   228, 181 P.3d 670, 672 (2008). With regard to appellant's remaining
                   claims, the district court dismissed them without prejudice primarily for
                   failing to comply with NRCP 16.1(c)'s case conference report requirement.
                   Having reviewed the documents before us, we discern no abuse of
                   discretion in the dismissal of these remaining claims on this basis. NRCP
                   16.1(e)(2); Arnold, 123 Nev. at 415-16, 168 P.3d 1053-54. Accordingly, we
                   affirm the district court's order.
                                In Docket No. 61322, appellant challenges a district court's
                   order granting summary judgment on his civil rights claims. As noted in
                   the district court order granting summary judgment, appellant's one-page
                   opposition to the motion for summary judgment failed to substantively
                   respond to respondents' motion for summary judgment.          See NRCP 56(e);
                   Wood v. Safeway, Inc.,      121 Nev. 724, 730-31, 121 P.3d 1026, 1030-31



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A

                NOMINSI                         MEW            EVEN
                  (2005) (holding that the nonmoving party must set forth specific facts
                  demonstrating genuine factual issues to avoid summary judgment). In
                  light of this failure, we necessarily affirm the district court's decision to
                  grant summary judgment. 1
                                It is so ORDERED. 2




                                           Hardesty




                  Parraguirre


                  cc:   Seventh Judicial District Court Dept. 2
                        Hon. Jessie Elizabeth Walsh, District Judge
                        Michael Steve Cox
                        Attorney General/Carson City
                        White Pine County Clerk
                        Eighth Judicial District Court




                        'We have considered appellant's other arguments in these appeals
                  and conclude they lack merit and do not warrant reversal.

                        2 The clerk of this court shall file appellant's request for submission,
                  which was provisionally received on December 20, 2012, in Docket No.
                  60151. In light of this disposition, we deny as moot all outstanding
                  requests for relief.




• SUPREME COURT
         OF
      NEVADA
                                                        4
 (0) 1947A